DAUKSCH, Judge.
A long discourse on the procedural matters which give rise to this appeal would be unnecessarily burdensome. Suffice it to say the trial court dismissed an amended complaint when the deficiency in the complaint was obviously one of clerical error on the part of the lawyer. In our opinion, he should have been allowed to file an amended complaint in accordance with his oral motion and therefore we reverse the judgment appealed and the amended judgment appealed and remand with directions to permit the appellant to file its amended complaint to include the bonding company as a party.
REVERSED AND REMANDED.
CROSS and LETTS, JJ., concur.